Citation Nr: 0603685	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-07 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for coronary artery 
disease.  

2.	Entitlement to service connection for irritable bowel 
syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran's active military service extended from June 1954 
to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

The veteran failed to report for a Board hearing at the RO, 
scheduled for July 2003. A request for postponement has not 
been received or granted. Therefore, the Board must proceed 
as if the request for a hearing had been withdrawn. 38 C.F.R. 
§ 20.704(d) (2003).

The RO certified other issues; however, the representative 
pointed out that the substantive appeal was limited to the 
issues listed above and to a request to reopen the claim for 
service connection for diabetes mellitus. The claim to reopen 
is referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.	The veteran's coronary artery disease was not 
demonstrated during service or for many years thereafter 
and this disability is unrelated to service or any 
incident thereto, including claimed exposure to poison 
gas.  

2.	The veteran's irritable bowel syndrome was not 
demonstrated during service or for many years thereafter 
and this disability is unrelated to service or any 
incident thereto, including claimed exposure to poison 
gas.  


CONCLUSIONS OF LAW

1.	Coronary artery disease was not incurred in or 
aggravated by service, nor may its incurrence during 
service be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2002);38 
C.F.R. §§ 3.307, 3.309 (2005).  

2.  Irritable bowel syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000. Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000). Among other things, the VCAA eliminated the well-
grounded claim requirement and modified the Secretary's 
duties to notify and assist claimants.

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005). The VCAA notice requirements are contained in 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In a letter dated in January 2005, the VA informed the 
appellant of evidence needed to substantiate his current 
claims. This letter together with information in the 
statement of the case and supplemental statements of the case 
told him what the evidence needed to show to prevail on the 
merits of the issues. The letter informed him of what 
evidence he was responsible for obtaining and what evidence 
VA would undertake to obtain. The letter specifically told 
him to send copies of any relevant evidence in his 
possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
this case, the VCAA notice regarding the appellant's claim 
was sent to the veteran after the initial rating action 
currently being appealed. However, more recently the Court 
has held that the lack of VCAA notice prior to initial 
adjudication of the claim is adequately remedied by providing 
such notice thereafter, as was done in this case.

The Board also notes that the record appears to be complete 
in regard to the issues that are the subject of the Board 
decision below. The veteran has not responded to the above 
discussed VCAA notice by submitting any further relevant 
evidence. Therefore, the Board will now adjudicate these 
issues based on the evidence currently of record.  

I.  Factual Basis

On the veteran's April 1954 examination prior to service 
induction, no pertinent findings were reported on clinical 
evaluation.  The veteran's blood pressure was recorded as 
122/88.  Review of the service medical records reveals no 
findings of cardiovascular disease or irritable bowel 
syndrome.  The records do show that the veteran was seen in 
October 1955 for the treatment of acute gastritis.  The 
veteran's March 1956 examination prior to service discharge 
was unremarkable.  

A privately conducted barium enema of December 1971 revealed 
localized irritability of the transverse and descending 
portions of the colon.  A Holter monitoring study of July 
1973 was probably normal.  During private treatment for left 
upper extremity pain in September 1974, it was reported that 
a recent angiography had been normal.  

On a June 1976 VA examination, the veteran was noted to have 
a mild degree of hypertension.  His digestive system was 
normal and he was evaluated as psychiatrically normal.  

Private clinical records reflect treatment in January 1991 
for nausea and gas.  It was considered almost certain that 
the symptoms were that of irritable bowel syndrome.  A 
privately performed sigmoidoscopic examination conducted in 
January 1991 was said to be normal.  An assessment of 
irritable bowel syndrome was reported in February 1991.  
Subsequent treatment for this disorder is indicated, as is 
treatment for a hiatal hernia, diverticulosis, and 
pancreatitis with cholelithiasis and acute cholecystitis.  An 
echocardiogram of January 1997 showed concentric left 
ventricular hypertrophy; left atrial enlargement; mitral 
valve thickening; and trace pulmonic, tricuspid, and mitral 
regurgitation.  After a brief private hospitalization in 
November 1997, the discharge diagnosis was controlled 
hypertension.  Following a hospitalization in early May 1998, 
the discharge diagnoses included coronary artery disease.  
Subsequent treatment for this disorder is indicated.  

The record contains statements from the Department of the 
Army, which reported in pertinent part that the veteran's 
claims regarding exposure to poison gas during his military 
service could not be verified. 

II.  Legal Analysis .

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces. 38 U.S.C.A. §§  1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  Service connection 
may be granted for cardiovascular disease if manifested to a 
compensable degree within one year subsequent to discharge 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2002);38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection generally requires: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury. See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997). Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue. See Epps, supra.; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993). This burden may not be met merely by 
presenting lay testimony, because laypersons are not 
competent to offer medical opinions. See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition. Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent. If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology. Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, in cases such as the instant case, where 
exposure to mustard gas and/or Lewisite has been alleged as 
the cause of a current disability, the provisions of 38 
C.F.R. § 3.316 provide that exposure to the specified 
vesicant agents during active military service under the 
circumstances described below together with the subsequent 
development of any of the indicated conditions is sufficient 
to establish service connection for that condition. (1) Full-
body exposure to nitrogen or sulfur mustard during active 
military service together with the subsequent development of 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, or the following cancers: Nasopharyngeal; 
laryngeal; lung (except mesothelioma); or squamous cell 
carcinoma of the skin; (2) Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active military service 
together with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma or chronic 
obstructive pulmonary disease; or (3) Full-body exposure to 
nitrogen mustard during active military service together with 
the subsequent development of acute nonlymphocytic leukemia. 
38 C.F.R. § 3.316(a) (2000).

The Board notes that, in Pearlman v. West, 11 Vet. App. 443 
(1998), the Court addressed the application of 38 C.F.R. § 
3.316. The Court indicated that, under 38 C.F.R. § 3.316, the 
initial burden of submitting a claim was relaxed for veterans 
who subsequently developed conditions specified by the 
regulation, to the extent that the regulation did not require 
evidence of a medical nexus for those conditions, but rather 
a nexus was presumed if the other conditions required by the 
regulation were met. Pearlman, 11 Vet. App. at 446. The Court 
specified that "the veteran is relieved of his burden of 
providing medical evidence of a nexus between the current 
disability and the in-service exposure. Rather, service 
connection is granted if the appellant has experienced: (1) 
full body exposure, (2) to the specified vesicant agent, (3) 
during active military service, and (4) has subsequently 
developed the specified conditions," subject to the 
regulatory exceptions in 38 C.F.R. § 3.316(b). Id.

It should be pointed out that although specific conditions 
are listed in 38 C.F.R. § 3.316, a veteran is not precluded 
from establishing direct-incurrence service connection for a 
disability due to exposure to noxious gases, such as mustard 
gas, with proof of actual causation. Cf. Combee v. Brown, 
supra. Whether a disease or disability is the result of 
exposure to noxious gases, such as mustard gas, is a medical 
matter, and therefore competent medical evidence is required.

The veteran's service medical records contain no complaints 
or findings regarding coronary artery disease or any form of 
cardiovascular disease.  The first competent evidence of any 
cardiovascular disease dates from 1976, about 20 years post 
service, when the veteran was found to be mildly hypertensive 
and the first competent evidence of coronary artery disease 
dates from the 1990s, about 40 years post discharge.  
Moreover, the record does not contain any competent evidence 
indicating any connection between the veteran's 
cardiovascular disease and his period of military service.  

Similarly, the veteran's service medical records reflect 
treatment on one occasion for acute gastritis, but the record 
is devoid of any findings of irritable bowel syndrome during 
service or until the 1970s, almost 20 years after military 
service.  Moreover, the record does not contain any competent 
evidence indicating any connection between the veteran's 
irritable bowel syndrome and his period of military service.  

The Board notes that the veteran has asserted that he was 
exposed to poison gas during military service in Germany and 
he believes that such exposure resulted in his cardiovascular 
and irritable bowel syndrome disabilities for which service 
connection is sought.  However, neither of these disabilities 
are recognized as consequences of such exposure and the 
record is devoid of any competent evidence associating the 
veteran's gastrointestinal and cardiovascular disorders with 
exposure to such substances.  Moreover, as mentioned above, 
the veteran's claimed exposure to gas during military service 
has not been verified.  Therefore, the Board cannot grant 
service connection for the veteran's cardiovascular and 
gastrointestinal disabilities based on such exposure.  

ORDER

Service connection for coronary artery disease is denied 

Service connection for irritable bowel syndrome is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


